Citation Nr: 0601969	
Decision Date: 01/24/06    Archive Date: 01/31/06

DOCKET NO.  04-16 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an effective date earlier than July 1, 2003, 
for payment of special monthly pension based on the need for 
aid and attendance.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from February 1963 to 
September 1966.

Procedural history

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2003 determination of the Pension Maintenance 
Center at the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Paul, Minnesota.  In that decision, the RO 
initiated payment of special monthly pension benefits based 
on the need for aid and attendance, effective July 1, 2003.  

In September 2003, the veteran indicated disagreement with 
the effective date assigned for payment of his pension 
benefits.  The RO issued a Statement of the Case in March 
2004 and the veteran perfected his appeal by means of his 
submission of a substantive appeal (VA Form 9) in April 2004.  


FINDINGS OF FACT

1.  The veteran filed a claim of entitlement to special 
monthly pension which was received by VA on December 28, 
2001.

2.  In a February 2002 rating decision, the RO granted a 
permanent and total rating for pension purposes, with special 
monthly pension based on the need for aid and attendance, 
effective December 28, 2001.  

3.  In a letter dated February 26, 2002, the RO advised the 
veteran that although he was medically qualified for special 
monthly pension, current income and net worth information was 
required before further action could be taken on his claim.  
He was provided with a blank Eligibility Verification Report 
and advised that if the requested information was not 
received by VA within 1 year, pension benefits would not be 
paid prior to the date of its receipt.  

4.  The veteran did not submit the requested income and net 
worth evidence within one year of the February 26, 2002 
letter.  

5.  On June 13, 2003, the RO received a completed Eligibility 
Verification Report from the veteran containing the requested 
income and net worth information.

6.  The RO awarded special monthly pension benefits based on 
the need for aid and attendance, effective June 13, 2003, 
with payment beginning on July 1, 2003.  


CONCLUSION OF LAW

The criteria for an effective date earlier than July 1, 2003, 
for payment of special monthly pension based on the need for 
aid and attendance have not been met.  38 U.S.C.A. 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.31, 3.158, 3.400, 3.401 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks an effective date earlier than July 1, 
2003, for payment of special monthly pension based on the 
need for aid and attendance.  He claims that he did not 
submit the requested income information earlier as VA's 
instructions were unclear.  Alternatively, he claims that he 
did not submit the requested income information earlier as 
his poor physical and mental heath caused him to make many 
errors.  

Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board has considered the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.

As discussed in detail below, this case is one in which the 
law is dispositive of the issue.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).  Under such circumstances, the VCAA is 
not applicable.  See Manning v. Principi, 16 Vet. App. 534, 
542-3 (2002) [holding that the VCAA has no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts, is dispositive of the matter].  
Thus, the VCAA is not applicable.  

Regardless, the Board notes that general due process 
considerations have been met.  See 38 C.F.R. § 3.103 (2005).  
In the February 26, 2002 letter, the veteran was advised of 
the consequences of failing to submit the requested income 
evidence within one year.  The veteran has also been provided 
with pertinent law and regulations in the March 2004 
Statement of the Case.  In addition, the Board has reviewed 
the record on appeal and finds no indication that there 
remains pertinent, outstanding evidence regarding the issue 
on appeal.  Neither the veteran nor his representative has 
argued otherwise.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary in this case.  Accordingly, 
the Board will proceed to a decision on the merits.

Relevant law and regulations

In general, the effective date of an award of compensation or 
pension based on an original claim, a claim reopened after 
final disallowance, or a claim for increase will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2005).

Regardless of VA regulations concerning the effective dates 
of awards, the payment of monetary benefits based on 
original, reopened, or increased awards may not be made for 
any period prior to the first day of the calendar month 
following the month in which the award became effective.  See 
38 C.F.R. § 3.31 (2005).

Where evidence requested in connection with a claim is not 
furnished within one year after the date of request, the 
claim will be considered abandoned.  After the expiration of 
the 1-year period, further action will not be taken unless a 
new claim is received.  Should the right to benefits be 
finally established, pension based on such evidence shall 
commence not earlier than the date of filing the new claim.  
38 C.F.R. § 3.158 (2005).  

Factual Background

A review of the record indicates that the veteran's claim for 
pension benefits based on the need for aid and attendance was 
received at the RO on December 28, 2001.  The veteran 
indicated that he had severe chronic obstructive pulmonary 
disease (COPD) and was therefore unable to work and required 
assistance in performing activities of daily living.  He 
indicated that he had no income, other than disability 
benefits from the Social Security Administration.  

In support of his claim, the veteran submitted a Private 
Physicians Report of Medical Examination In Support of Aid & 
Attendance or Housebound Benefits.  According to the 
examination report, the veteran had oxygen-dependent, end 
stage COPD and depression.  The examiner indicated that the 
veteran was unable to walk bathe, or dress himself unaided, 
secondary to shortness of breath and fatigue.  

Also of record are VA clinical records showing treatment for 
severe COPD.  

In a February 2002 rating decision, the RO granted a 
permanent and total rating for pension purposes, as well as 
special monthly pension based on the need for aid and 
attendance, effective December 28, 2001.  

In a letter dated February 26, 2002, the RO advised the 
veteran that 

We have found you medically qualified for Aid and 
Attendance benefits, however before we can take 
action on this decision we need current income and 
net worth information.  Please complete the 
attached VA Form 21-0516-1 [Improved Pension 
Eligibility Verification Report].  A copy of the 
[February 2002] rating decision is attached for 
your information.  

The February 26, 2002 letter further advised the veteran that 
he should submit the requested income evidence as soon as 
possible, preferably within the next 30 days.  However, he 
was advised that 

In any case, this evidence must be received in the 
Department of Veterans Affairs (VA) within 1 year 
from the date of this letter.  Otherwise, benefits, 
if entitlement is established, may not be paid 
prior to the date of its receipt.  

The veteran was further advised that if he had any questions, 
he could call VA at the toll-free number provided or could 
visit VA's website.  

The record contains no indication that the veteran submitted 
the requested income information within one year of the 
February 26, 2002 letter.  He does not contend otherwise.  

On June 13, 2003, the RO received a completed Eligibility 
Verification Report from the veteran providing the requested 
income and net worth information.  In an attached statement, 
the veteran's representative indicated that the veteran 
"would have completed his EVR and income information sooner 
if the instructions in the rating letter were clear."  

In an August 2003 letter, the RO advised the veteran that 
payment of his pension with aid and attendance benefits would 
begin July 1, 2003.  He was reminded that in the February 26, 
2002 letter, he had been advised that he had to submit income 
information within one year.  The RO explained that because 
the requested income and net worth evidence had not been 
received within one year of the February 26, 2002 letter, 
they were unable to start payment prior to July 1, 2003.

The veteran duly appealed the RO's decision.  In his notice 
of disagreement and substantive appeal, he argued that he had 
been unable to understand the instructions in the February 
26, 2002.  He also claimed that due to his "medical 
conditions and medications," he had made "many errors in my 
life at that time due to these conditions.  Please do not 
penalize me for being in poor health and mental state due to 
disabilities."

Analysis

Although the veteran filed a claim for pension benefits in 
December 2001, the Board finds that such claim was abandoned 
when the veteran failed to provide the necessary income and 
net worth evidence within one year of the February 26, 2002 
letter requesting such evidence.  See 38 C.F.R. § 3.158(a); 
see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996) 
[holding that where requested evidence is not furnished 
within one year of request, VA is required to consider claim 
abandoned under § 3.158(a)].  The record contains no 
indication, nor does the veteran contend, that he submitted 
the requested evidence within one year of the February 26, 
2002 letter.  

The veteran eventually provided the requested income and net 
worth evidence on the EVR received by VA on June 13, 2003.  
The RO, in accordance with the pertinent governing law, 
treated the EVR as a new application for pension benefits.  
Because the new claim was received on June 13, 2003, the 
earliest effective date for payment of such pension benefits 
was the first day of the calendar month following the RO's 
receipt of the claim, or in this instance, July 1, 2003.  See 
38 C.F.R. §§ 3.31, 3.400 (2005).  Given the undisputed facts 
of this case, the Board finds that there is no legal basis 
for payment of pension benefits prior to that date.  

In reaching this decision, the Board has considered the 
veteran's contentions to the effect that he did not submit 
the requested income and net worth evidence within one year 
of the February 26, 2002 letter because VA's instructions to 
him were unclear.  

The Board, however, does not find the veteran's contentions 
convincing.  As set forth above, the instructions in the 
February 26, 2002 letter were quite clear.  Moreover, the 
letter provided the veteran with a toll free telephone number 
in the event that he had any questions.  Finally, the Board 
notes that the veteran was represented by an accredited 
service organization and could have asked his representative 
to explain anything that he did not understand.  

The United States Supreme Court has held that persons dealing 
with the Government are charged with knowledge of federal 
statutes and lawfully promulgated agency regulations 
"regardless of actual knowledge of what is in the 
[r]egulations or of the hardship resulting from innocent 
ignorance."  Fed. Crop Ins. Corp. v. Merrill, 33 U.S. 380, 
384-385, 68 S. Ct. 1 (1947).  In addition, the United States 
Court of Appeal for Veterans Claims has held that claimants 
are deemed to have knowledge of VA regulations, specifically 
the requirements of section 3.158(a), and that "abandonment 
pursuant to 38 C.F.R. § 3.158(a) cannot be set aside or 
waived on grounds of alleged ignorance of regulatory 
requirements."  Morris v. Derwinski, 1 Vet. App. 260, 265 
(1991).  

Therefore, even if the veteran could not understand the 
February 26, 2002 letter, as he claims, he is nonetheless 
charged with knowledge of the information contained therein.  
At the very least, he was obligated to seek clarification 
either from VA or from his representative.  He did not do so.

The Board has also considered the veteran's contentions to 
the effect that he did not submit the requested income and 
net worth evidence within one year of the February 26, 2002 
letter as he made mistakes due to his physical and mental 
illness.  The Board does not find the veteran's contentions 
convincing.  While the medical evidence of record establishes 
that the veteran has a severe disability, it contains no 
indication that such disability would have rendered him 
unable to submit the requested evidence in a timely fashion.  
He has provided no specific, cogent reasons why he was unable 
to complete the form due to his alleged infirmities.  He did, 
in fact, later submit the requested information; there is no 
indication that his condition appreciably changed in the 
interim.

In any event, to the extent that the veteran is requesting 
equitable tolling of effective date provisions due to 
purported incapacity, his arguments must be rejected.  The 
United States Court of Appeals for the Federal Circuit has 
stated unequivocally that, although "[e]quitable tolling may 
be applied to toll a statute of limitations[,] [section] 5110 
does not contain a statute of limitations, but merely 
indicates when benefits may begin and provides for an earlier 
date under certain limited circumstances ."  Andrews v. 
Principi, 351 F.3d 1134, 1137-38 (Fed.Cir.2003), aff'g16 Vet. 
App. 309 (2002) [holding specifically that equitable tolling 
does not apply to 38 U.S.C. § 5110(b)(1)]; see also Rodriguez 
v. West, 189 F.3d 1351, 1355 (Fed.Cir.1999) [stating that 
nothing in 38 U.S.C. §§ 5102 or 7722(d) indicates or suggests 
justification for "ignoring the unequivocal command in 
38 U.S.C.§ 5110(a) that the effective date of benefits cannot 
be earlier than the filing of an application therefor")].  

In short, even if the Board found credible the veteran's 
statements to the effect that he was too compromised to 
furnish the requested information (which it in fact does 
not), the veteran's contention would still fail based on 
judicial precedent.

In light of the veteran's contentions, the Board has also 
considered 38 C.F.R. 
§ 3.400(b)(1), which provides that if, within one year from 
the date on which the veteran became permanently and totally 
disabled, the veteran files a claim for a retroactive award 
and establishes that a physical or mental disability, which 
was not the result of the veteran's own willful misconduct, 
was so incapacitating that it prevented him from filing a 
disability pension claim for at least the first 30 days 
immediately following the date on which the veteran became 
permanently and totally disabled, the disability pension 
award may be effective from the date of receipt of claim or 
the date on which the veteran became permanently and totally 
disabled, whichever is to the advantage of the veteran.  
38 U.S.C.A. § 5110(b)(3); 38 C.F.R. § 3.400(b)(1).

The Board finds, however, that section 3.400(b)(1) is not 
applicable.  The United States Court of Appeals for Veterans 
Claims has held that a pension award may be effective earlier 
than the date of receipt of the claim resulting in an award 
only if:  (1) the veteran specifically claims entitlement to 
retroactive benefits separately or together with the claim 
for disability pension, and the claim for retroactive 
benefits is received by VA within one year from the date on 
which the veteran became permanently and totally disabled; 
(2) for claims received on or after October 1, 1984, the 
disability is not the result of the veteran's own willful 
misconduct; and (3) the disability is so incapacitating that 
it prevented him or her from filing a disability pension 
claim for at least the first 30 days immediately following 
the date on which the veteran became permanently and totally 
disabled.  See Tetro v. Gober, 14 Vet. App. 100, 105 (2000), 
aff'd 314 F.3d 1310 (Fed.Cir. 2003).  

In this case, a review of the record shows that the VA 
determined that the veteran was permanently and totally 
disabled effective July 31, 1998.  See October 22, 1998 
rating decision.  Obviously, the veteran's June 13, 2003 
claim was not received within one year from the date on which 
the veteran became permanently and totally disabled.  He does 
not argue otherwise.  Thus, an earlier effective date is not 
legally warranted under 38 C.F.R. § 3.400(b)(1).  

For the reasons set forth above, the Board finds that there 
is no legal basis upon which to award an effective date 
earlier than July 1, 2003, for payment of special monthly 
pension based on the need for aid and attendance.  Because 
the law is dispositive of the issue, the claim must be 
denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an effective date earlier than July 1, 2003, 
for payment of special monthly pension based on the need for 
aid and attendance is denied.  



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


